Title: John Thaxter to John Adams, 20 April 1782
From: Thaxter, John
To: Adams, John


     
      Sir
      Amsterdam 20th. April 1782
     
     I have the honor to congratulate You on the final Resolution of the Generality, the News of which I received last Evening. This Step makes an agreable Impression here, and they pride themselves in the Unanimity and Rapidity, and I may add Velocity with which it has been carried thro’. It will indeed make a memorable Epocha in the Annals of this Country, and stand as an eternal Monument that the Vox Populi is the——.
     I shall be extremely happy to hear that the Credentials are delivered. If You have time to drop hint You will oblige me exceedingly and many Friends. I received a Letter last Evening from Mr. Jenings for You, and he thinks very justly of the present Ministry, that is, that they are as wise and as good as their Predecessors. He professes that he is ashamed of them. You will do me a favor in acquainting me whether that tumor in your Neck is less troublesome than when You left me. Mr. Barclay desires his Respects to You, and is rejoiced with the News.
     
      I am with an invariable Attachment, Sir, &c.,
      JT.
     
     
      Compts. to Mr. D. and Family.
     
    